Citation Nr: 1447565	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right total knee replacement (right knee disability).

2.  Entitlement to service connection for degenerative arthritis of the bilateral shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

	
INTRODUCTION

The Veteran served on active duty from July 1963 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2010, the Veteran testified at a hearing before RO personnel and in April 2011 he testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.

In August 2011, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.

In September 2013, the RO received a VA Form 9 (Appeal to the Board of Veterans' Appeals) from the Veteran along with correspondence regarding service connection for a claimed eye disability, which was denied in the August 2011 Board decision, and for diabetes mellitus claimed as due to exposure to herbicides, which was denied in an April 2012 rating decision.  It is unclear from the claims file whether the Veteran's correspondence is a timely appeal of any rating decision(s) by the RO or whether the Veteran is attempting to reopen previously denied claims.  The issues of entitlement to service connection for an eye disability and type II diabetes mellitus appear to have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that additional development is required before deciding the service connection and increased rating claims on appeal.

The Veteran contends that he has a bilateral shoulder disability that began in military service.  He testified in September 2010 that he did a lot of overhead work and heavy lifting in service and that he had steroid and Cortisone injections in his shoulders shortly after separation from service.  He indicated that Dr. Moore, an orthopedic surgeon who treated him for a right hip disability in 2006, gave him shoulder injections and Dr. Liberoni, an internal medicine physician, also gave him injections for shoulder pain.  During an April 2011 VA Agent Orange registry examination, he reported that he had worked as a project manager/nuclear construction for 40 years and was laid off in December 2010.

In a February 2008 letter, B. Liberoni, M.D., explained that he first met the Veteran in September 2007 and did a work-up for rheumatoid arthritis, which was negative.  He opined that the Veteran's right and left knees, which were replaced in 1999, and his right hip were related to the Veteran's military service and noted that the right knee was, in fact, already service connected.  Dr. Liberoni related that the Veteran was also complaining about shoulder pain and opined that it "would be more probable than not that the compensation of his gait over the years regarding the right knee has had an effect on his hips and left leg as well as his other extremities."  The Veteran later clarified during a November 2011 VA examination that he had never asserted that his claimed disability of the shoulders was secondary to his knee or hip disabilities.  

Private treatment records from T. Parr, M.D., were received in December 2010.  In an October 2009 report of the initial visit with the Veteran, which was addressed to Dr. Liberoni, Dr. Parr detailed the Veteran's chief complaint of right shoulder pain that "started in September of this year."  The Veteran had indicated that he was not sure what he did to cause the pain, but he was lifting a heavy suitcase during a trip earlier in October and had a marked increase in his pain.  He also disclosed that his shoulders usually hurt for at least a day after a day of golf.  During a June 2010 visit, the Veteran reported pain in his left shoulder present since January 2010.    

The Board has reviewed the evidence of record and finds that treatment records from Drs. Moore and Liberoni must be requested before deciding the claim for service connection for a bilateral shoulder disability because the outstanding records described by the Veteran appear to suggest an onset of right and left shoulder pain that was earlier than what he reported to Dr. Parr in 2009 and 2010.  The AOJ should again ask the Veteran to submit all records of evaluation and treatment for shoulder problems since separation from service, including from Drs. Moore and Liberoni.  The AOJ should also obtain ongoing records from the Houston VA Medical Center (VAMC) dated from July 2012 to the present.
 
The Board observes that in August 2012 correspondence, the Veteran expressed concern regarding the adequacy of the November 2011 VA examination, stating that the examiner bent his legs back at the knees and concluded that the Veteran had normal range of motion.  In addition, during the examination, the Veteran reported that he ambulates without problem (he used a cane for his right hip disability) and had infrequent right knee pain.  However, in August 2012 he stated that he was "getting to the point where [he] can't get around."  

Finally, the November 2011 VA examiner opined in a July 2012 addendum that it was less likely than not that the Veteran's right and left shoulder disabilities were incurred in or caused by military service because the examiner could find no evidence in the service treatment records of a shoulder injury or complaint and because there were no post-service medical records "within 10 years of the service that indicate a chronic shoulder problem."  The November 2011 VA examiner appeared to impermissibly consider the lack of medical evidence of treatment for many years to be dispositive without consideration of the Veteran's September 2010 testimony that he did a lot of overhead work during service and received steroid and Cortisone injections in his shoulders shortly after service.  

After the records the outstanding records are obtained, the Veteran should be afforded an additional VA examination to obtain a medical opinion as to whether his right and left shoulder disabilities were incurred in or otherwise related to military service and to evaluate the current severity of his right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all VA and non-VA medical care providers that treated him for right and left shoulder problems and the service-connected right knee disability.  Of particular interest are records of evaluation and treatment for shoulder problems from B. Liberoni, M.D., dated from September 2007 to the present; from J. Moore, M.D., from the date of the initial visit to the present; and from the Houston VAMC dated from July 2012 to the present.  

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above-requested records are received or determined to be unavailable, the Veteran should be afforded a VA orthopedic examination with a physician.  The purpose of the examination is to determine whether the Veteran's bilateral shoulder disability was incurred in or otherwise related to military service, and to evaluate the current severity of the service-connected right knee disability.  The claims file must be provided to and be reviewed by the examining physician in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail and included in the file.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all right and left shoulder disabilities found.  With respect to each diagnosed shoulder disability, the physician should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current disability was incurred in service, or otherwise related to military service, including the Veteran's September 2010 testimony that he did a lot of overhead work and heavy lifting during military service.

A medical analysis and rationale are to be included with all opinions expressed.

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



